Citation Nr: 0217317	
Decision Date: 12/02/02    Archive Date: 12/12/02

DOCKET NO.  01-07 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date earlier than January 26, 
1998, for a 100 percent rating for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
July 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in March 2001 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, that granted a rating of 100 
percent for PTSD, effective January 25, 1999.  The veteran 
appealed for an earlier effective date for the 100 percent 
rating.  In June 2001, the RO granted an earlier effective 
date of January 26, 1998; the veteran has continued his 
appeal, contending that an effective date of August 30, 
1996, is warranted.


FINDINGS OF FACT

1.  The RO sent the veteran a letter on July 1, 1997, 
notifying him of its June 1997  decision granting service 
connection and assigning a 30 percent rating for PTSD,  
effective August 1996.

2.  The veteran filed a timely notice of disagreement with 
the 30 percent rating for PTSD but, after he was issued a 
statement of the case in November 1997, he did not submit a 
substantive appeal within 60 days of the statement of the 
case or within one year of the July 1, 1997 notice of the 
assignment of the 30 percent rating.  

3.  The RO received the veteran's reopened claim for a 
rating in excess of 30 percent for PTSD on January 25, 1999; 
the RO subsequently assigned a 100 percent rating for PTSD, 
initially effective from the date of receipt of the reopened 
claim but latter found to be effective from January 26, 
1998, which is one year earlier than the receipt of the 
reopened claim. 


CONCLUSIONS OF LAW

1.  The June 1997 RO determination that granted service 
connection for PTSD, evaluated as 30 percent disabling, is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 
20.302 (2002).
2.  The criteria for an effective date earlier than January 
26, 1998, for a 100 percent rating for PTSD, are not met.  
38 U.S.C.A. §§ 1155, 5110 (West 1991 & Supp. 2002); 38 
C.F.R. § 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C. §§ 5102, 5103, 
5103A, 5107) (West Supp. 2002)).  VA has recently issued 
final regulations to implement these statutory changes.  See 
66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

These new provisions redefine the obligations of VA with 
respect to the duty to assist and include an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in law is applicable to all claims filed on or after 
the date of enactment of the VCAA, or filed before the date 
of enactment and not yet final as of that date.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  In this case, the 
Board finds that VA's duties to the veteran under VCAA have 
been fulfilled.

First, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103.  The Board concludes 
the discussions in the March 2001 and June 2001 rating 
decisions, the June 2001 statement of the case, and letters 
sent to the veteran by the RO, adequately informed him of 
the information and evidence needed to substantiate his 
claim and complied with VA's notification requirements.  He 
was properly advised of the controlling legal criteria and 
of the evidence necessary to substantiate the claim.  The 
types of evidence which might substantiate a claim for an 
earlier effective in a case such as this one are very 
limited.  He needed to demonstrate that he submitted his 
current claim for an increased rating for PTSD prior to 
January 25, 1999, or that he had filed a timely substantive 
appeal after issuance of a November 1997 statement of the 
case regarding the issue of an increased rating for PTSD.  
He has demonstrated an awareness of this fact in his May 
2001 notice of disagreement and his August 2001 VA Form 9, 
in both of which he argued that he had continued his earlier 
appeal, so that the date of claim should be construed as 
August 1996.  As such, the veteran was kept apprised of what 
he must show to prevail in his claim, and he was generally 
informed as to what information and evidence he is 
responsible for, and what evidence VA must secure.  
Therefore, there is no further duty to notify.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  Because this is an earlier effective date claim, and 
is based on the date of claim, mere medical or other 
evidence received after the date of claim will be of no 
probative value in substantiating the claim.  Under the 
facts of this case, the veteran would need to demonstrate 
that he submitted a claim for an increased rating for PTSD 
prior to January 25, 1999 or a  substantive appeal within 
one year of the July 1, 1997, notification of his initial 
rating for PTSD.  The Board addresses the veteran's written 
testimony and arguments in the analysis section below.

There is no indication in the record and no argument raised 
on appeal concerning any existing outstanding evidence that 
could change the critical facts in this case.   The 
determinative facts in the veteran's earlier effective claim 
are the date of claim for an increased rating for PTSD 
(January 25, 1999), and that the veteran did not file a 
substantive appeal within one year of the July 1, 1997, 
notification of the initial rating of 30 percent.  With 
these determinative facts in mind, no reasonable possibility 
exists that further assistance would aid in substantiating 
the claim (38 U.S.C.A. § 5103A(a)).  Consequently, the Board 
finds that, in the circumstances of this case, any 
additional development or notification would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided); Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001) (when there is 
extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply). 

For the reasons stated above, the Board has found that VA's 
duties under the VCAA have been fulfilled regarding the 
veteran's claim for an effective date earlier than January 
26, 1998, for the grant of a rating of 100 percent for 
service-connected PTSD.  Further, the RO considered all of 
the relevant evidence of record and all of the applicable 
law and regulations when it adjudicated the claim below, and 
the Board will do the same.  As such, there has been no 
prejudice to the veteran that would warrant a remand, and 
the veteran's procedural rights have not been abridged.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

Background

In August 1996, the RO received a claim from the veteran for 
service connection for PTSD.  In a June 1997 rating 
decision, the RO granted service connection for PTSD, 
effective August 1996, rated as 30 percent disabling.  The 
RO notified the veteran of this decision by letter dated on 
July 1, 1997.  In October 1997, the RO received a notice of 
disagreement from the veteran, in which the veteran 
contended that a rating of greater than 30 percent was 
warranted.  In November 1997, the RO continued the 30 
percent rating and issued a statement of the case.  

In March 1998, the RO received from the veteran a VA Form 
21-686c, Declaration of Status of Dependents, with 
accompanying documentation.  The material received contained 
nothing indicating a disagreement with the ongoing 30 
percent rating for PTSD.

The RO did not receive any subsequent correspondence from 
the veteran until January 25, 1999, on which date the RO 
received a request from the veteran's representative to 
reopen a claim for an increased rating for PTSD.  
Accompanying this request was a January 1999 letter from the 
veteran's private psychologist stating that the veteran was 
100 percent disabled due to PTSD.  

In March 2001, after the receipt of records of private 
psychiatric treatment from July 1996 to June 2000, the RO 
granted a rating of 100 percent for PTSD, effective January 
25, 1999.

In May 2001, the veteran submitted a notice of disagreement 
with the March 2001 rating decision, contending that he 
originally filed his claim for service connection for PTSD 
in August 1996, and that the evidence justified a rating of 
100 percent from August 1996 forward.

In June 2001, the RO granted an earlier effective date of 
January 26, 1998, for service connection for PTSD, on the 
basis that this was the earliest date within the year prior 
to the veteran's January 25, 1999, claim for increase, upon 
which it was factually ascertainable that an increase in 
disability had occurred.  

Also in June 2001, the RO issued a statement of the case 
notifying the veteran of its June 2001 rating decision, and 
in August 2001 the veteran submitted his VA Form 9 with 
respect to the earlier effective date claim. 

Law and Regulations

A rating decision becomes final if the veteran does not 
timely perfect an appeal of the decision.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. §§ 20.200, 20.302 (2002).

Except in the case of simultaneously contested claims, a 
substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the 
statement of the case to the appellant, or within the 
remainder of the 1-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later. The date of mailing of the 
statement of the case will be presumed to be the same as the 
date of the statement of the case and the date of mailing 
the letter of notification of the determination will be 
presumed to be the same as the date of that letter for 
purposes of determining whether an appeal has been timely 
filed.  38 C.F.R. § 20.302(b).

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after a final disallowance, or a claim for 
increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.

The applicable exception in this case is that the effective 
date of an award of increased compensation to a veteran 
shall be the earliest date as of which it is ascertainable 
that an increase in disability has occurred, if the 
application is received within one year of such date.  38 
U.S.C.A. § 5110(b)(2); 3.400(o)(2).

Analysis 

The veteran did not file a substantive appeal within one 
year of the July 1, 1997, letter notifying him of the June 
1997 rating decision decision that assigned a 30 percent 
initial rating, or within 60 days of the November 1997 
statement of the case pertaining to the issue of a higher 
initial rating.  Therefore, the RO rating decision denying 
an initial rating in excess of 30 percent became final.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.302 
(2002).

The RO received a claim for an increased rating for PTSD on 
January 25, 1999, with no intervening correspondence 
regarding the issue of an increased rating for PTSD between 
the November 1997 statement of the case and the January 25, 
1999, claim for increase.  As noted above, the effective 
date of an award of increased compensation to a veteran 
shall be the earliest date as of which it is ascertainable 
that an increase in disability has occurred, if the 
application is received within one year of such date.  38 
U.S.C.A. § 5110(b)(2); 3.400(o)(2).  Therefore, the earliest 
possible date for the increase to a 100 percent rating is 
January 26, 1998, which is exactly one year prior to receipt 
of the January 25, 1999, reopened claim for an increased 
rating.  The RO granted the maximum benefit permitted by 
law. 

The Board acknowledges the veteran's contention that the 
proper effective date is August 30, 1996, the date of his 
original claim for service connection for PTSD.  However, as 
discussed above, the 30 percent rating pursuant to that 
claim became final when the veteran did not submit a 
substantive appeal within one year of the July, 1, 1997, 
notification of the 30 percent initial rating (or within 60 
days of the November 1997 statement of the case).  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.302 
(2002).  While the veteran contends that he has pursued a 
rating in excess of 30 percent since he filed his original 
claim in 1996, the fact remains that there is no indication 
in the claims file of the veteran having filed a substantive 
appeal within one year of the July 1, 1997 notice of the 
June 1997 RO decision that assigned a 30 percent rating, nor 
has the veteran specifically contended that he submitted a 
substantive appeal within one year of July 1, 1997.
 
Since the law and not the evidence is dispositive of the 
outcome of this case, the Board finds that, as a matter of 
law, there is no entitlement to an earlier effective date 
for a 100 percent rating for PTSD, and the veteran's claim 
must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

The claim for an effective date earlier than January 26, 
1998, for a 100 percent rating for PTSD, is denied.


		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals
IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

